DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-31 are pending wherein claims 21-31 have been preliminarily added. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-19 and 21-30 of U.S. Patent No. 11,001,909. Although the claims at issue are not identical, they are not patentably distinct from each other because 
In regard to instant claim 1, claim 1 of U.S. Patent No. 11,001,909 discloses titanium base alloys having compositions relative to that of the instant invention as set forth below.
Element
Instant Claim
(weight percent)
U.S. Patent No. 11,001,909
(weight percent)
Overlap
V
6 – 12 
6 – 12 
6 – 12 
Sn
3 – 8 
greater than 3 – 8 
greater than 3 – 8
Al
2 – 5 
2 – 5 
2 – 5 
Zr
1 – 5 
1 – 5 
1 – 5 
Mo
1 – 5 
0.1 – 5 
1 – 5 
O
0.005 – 0.3 
0.005 – 0.3 
0.005 – 0.3 
Fe + Cr + C + N
0 – 1 
0 – 16 
0 – 1 
Ti
Balance
Balance
Balance


The Examiner notes that the amounts of vanadium, tin, aluminum, zirconium, molybdenum, oxygen, iron, chromium, carbon and nitrogen disclosed in U.S. Patent No. 11,001,909 overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of vanadium, tin, aluminum, zirconium, molybdenum, oxygen, iron, chromium, carbon and nitrogen from the amounts disclosed in U.S. Patent No. 11,001,909 because U.S. Patent No. 11.001.909 discloses the same utility throughout the disclosed ranges. 
In regard to instant claims 2-3, claim 1 of U.S. Patent No. 11,001,909 discloses 6 to 12 weight percent of elements such as vanadium, which encompasses the instantly claimed range of vanadium. 
In regard to instant claim 4, claim 1 of U.S. Patent No. 11,001,909 discloses greater than 3 to 8 weight percent tin, which encompasses the instant claimed range of tin. 
	In regard to instant claim 5, claim 1 of U.S. Patent No. 11,001,909 discloses 2 to 5 weight percent aluminum, which encompasses the instantly claimed range of 2.0 to 3.4 weight percent aluminum. 
	In regard to instant claim 6, claim 1 of U.S. Patent No. 11,001,909 discloses 2 to 5 weight percent aluminum, which encompasses the instantly claimed range of 3.0 to 3.9 weight percent aluminum.
In regard to instant claim 7, claim 1 of U.S. Patent No. 11,001,909 discloses 2 to 5 weight percent aluminum, which encompasses the instantly claimed range of 2.0 to 3.4 weight percent aluminum.
In regard to instant claim 8, claim 1 of U.S. Patent No. 11,001,909 discloses 1 to 5 weight percent zirconium, which encompasses the instantly claimed range of 1.6 to 3.4 weight percent zirconium.
In regard to instant claim 9, claim 1 of U.S. Patent No. 11,001,909 discloses 0.1 to 5 weight percent molybdenum, which encompasses the instantly claimed range of 1.0 to 3.0 weight percent molybdenum.
In regard to instant claim 10, claim 1 of U.S. Patent No. 11,001,909 discloses 0.1 to 5 weight percent molybdenum, which encompasses the instantly claimed range of 2.0 to 3.0 weight percent molybdenum.
In regard to instant claim 11, claim 1 of U.S. Patent No. 11,001,909 discloses 0.005 to 0.3 weight percent oxygen, which encompasses the instantly claimed range of 0.005 to 0.25 weight percent oxygen.
In regard to instant claim 12, claim 1 of U.S. Patent No. 11,001,909 discloses 0 to 16 weight percent iron, which encompasses the instantly claimed range of 0.01 to 0.40 weight percent iron.
In regard to instant claim 13, claim 1 of U.S. Patent No. 11,001,909 discloses 6 to 12 weight percent vanadium and niobium, which would be the same range as the instant claim 13. 
In regard to instant claim 14, claim 1 of U.S. Patent No. 11,001,909 discloses titanium base alloys having compositions relative to that of the instant invention as set forth below.
Element
Instant Claim
(weight percent)
U.S. Patent No. 11,001,909
(weight percent)
Overlap
V
8.6 – 11.4  
6 – 12 
8.6 – 11.4  
Sn
4.6 – 7.4  
greater than 3 – 8 
4.6 – 7.4 
Al
2 – 3.9
2 – 5 
2 – 3.9
Zr
1.6 – 3.4 
1 – 5 
1.6 – 3.4  
Mo
2.0 – 3.5 
0.1 – 5 
2 – 3.5  
O
0.005 – 0.3 
0.005 – 0.3 
0.005 – 0.3 
Fe + Cr + C + N
0.012 – 0.98 
0 – 16 
0.012 – 0.98  
Ti
Balance
Balance
Balance


The Examiner notes that the amounts of vanadium, tin, aluminum, zirconium, molybdenum, oxygen, iron, chromium, carbon and nitrogen disclosed in U.S. Patent No. 11,001,909 overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of vanadium, tin, aluminum, zirconium, molybdenum, oxygen, iron, chromium, carbon and nitrogen from the amounts disclosed in U.S. Patent No. 11,001,909 because U.S. Patent No. 11.001.909 discloses the same utility throughout the disclosed ranges. 
In regard to instant claim 15, claim 4 of U.S. Patent No. 11,001,909 discloses an aluminum equivalent of 6.0 to 9.0 and a molybdenum equivalent of 5 to 10. 
In regard to instant claim 16, claim 4 of U.S. Patent No. 11,001,909 discloses an aluminum equivalent of 6.0 to 9.0 and a molybdenum equivalent of 5 to 10. 
In regard to instant claim 17, claim 6 of U.S. Patent No. 11,001,909 discloses a ratio of the aluminum equivalent value to the molybdenum equivalent value of 0.6 to 1.3. 
In regard to instant claim 18, claim 7 of U.S. Patent No. 11,001,909 discloses wherein the titanium alloy exhibits an ultimate tensile strength of at least 170 ksi at room temperature and wherein the ultimate tensile strength and elongation would be (7.5 x Elongation in %) + UTS ≥ 260.  In this instance, the elongation would be at least 12% if the UTS is 170 ksi. 
In regard to instant claim 19, claim 7 of U.S. Patent No. 11,001,909 discloses wherein the titanium alloy exhibits an ultimate tensile strength of at least 170 ksi at room temperature and wherein the ultimate tensile strength and elongation would be (7.5 x Elongation in %) + UTS ≥ 260.  In this instance, the elongation would be at least 10.7% if the UTS is 170 ksi. 
In regard to instant claim 20, claim 1 of U.S. Patent No. 11,001,909 discloses titanium base alloys having compositions relative to that of the instant invention as set forth below.
Element
Instant Claim
(weight percent)
U.S. Patent No. 11,001,909
(weight percent)
Overlap
V
6 – 12   
6 – 12 
6 – 12   
Sn
3 – 8   
greater than 3 – 8 
greater than 3 – 8 
Al
2 – 5
2 – 5 
2 – 5
Zr
1 – 5  
1 – 5 
1 – 5   
Mo
1 – 5  
0.1 – 5 
1 – 5   
O
0.005 – 0.3 
0.005 – 0.3 
0.005 – 0.3 
Fe + Cr + C + N
0 – 1 
0 – 16 
0 – 1   
Ti
Balance
Balance
Balance


The Examiner notes that the amounts of vanadium, tin, aluminum, zirconium, molybdenum, oxygen, iron, chromium, carbon and nitrogen disclosed in U.S. Patent No. 11,001,909 overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of vanadium, tin, aluminum, zirconium, molybdenum, oxygen, iron, chromium, carbon and nitrogen from the amounts disclosed in U.S. Patent No. 11,001,909 because U.S. Patent No. 11.001.909 discloses the same utility throughout the disclosed ranges. 
In regard to instant claim 21, claim 1 of U.S. Patent No. 11,001,909 discloses titanium base alloys having compositions relative to that of the instant invention as set forth below.
Element
Instant Claim
(weight percent)
U.S. Patent No. 11,001,909
(weight percent)
Overlap
V + Nb
8.6 – 11.4   
6 – 12 V
6 – 12  V 
Sn
4.6 – 7.4    
greater than 3 – 8 
4.6 – 7.4  
Al
2 – 3.9
2 – 5 
2 – 3.9
Zr
1.6 – 3.4  
1 – 5 
1.6 – 3.4    
Mo
1 – 3  
0.1 – 5 
1 – 3   
O
0 – 0.25  
0.005 – 0.3 
0.005 – 0.25 
Fe + Cr + C + N
0 – 0.75 
0 – 16 
0 – 0.75   
Ti
Balance
Balance
Balance


The Examiner notes that the amounts of vanadium, tin, aluminum, zirconium, molybdenum, oxygen, iron, chromium, carbon and nitrogen disclosed in U.S. Patent No. 11,001,909 overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of vanadium, tin, aluminum, zirconium, molybdenum, oxygen, iron, chromium, carbon and nitrogen from the amounts disclosed in U.S. Patent No. 11,001,909 because U.S. Patent No. 11.001.909 discloses the same utility throughout the disclosed ranges. 
In regard to instant claim 22, claim 1 of U.S. Patent No. 11,001,909 discloses 6 to 12 weight percent vanadium, which encompasses the instantly claimed range of vanadium plus niobium. 
In regard to instant claim 23, claim 1 of U.S. Patent No. 11,001,909 discloses 6 to 12 weight percent vanadium, which encompasses the instantly claimed range of vanadium plus niobium. 
In regard to instant claim 24, claim 1 of U.S. Patent No. 11,001,909 discloses 0.1 to 5 weight percent molybdenum, which encompasses the instantly claimed range of 2.0 to 3.0 weight percent molybdenum.
In regard to instant claim 25, claim 1 of U.S. Patent No. 11,001,909 discloses 0.1 to 5 weight percent molybdenum, which encompasses the instantly claimed range of 1.0 to 2.0 weight percent molybdenum.
In regard to instant claim 26, claim 4 of U.S. Patent No. 11,001,909 discloses an aluminum equivalent of 6.0 to 9.0, which encompasses the range of 7.0 to 8.0
In regard to instant claim 27, claim 4 of U.S. Patent No. 11,001,909 discloses a molybdenum equivalent of 5 to 10, which encompasses the range of 6.0 to 7.0. 
In regard to instant claim 28, claim 1 of U.S. Patent No. 11,001,909 discloses titanium base alloys having compositions relative to that of the instant invention as set forth below.
Element
Instant Claim
(weight percent)
U.S. Patent No. 11,001,909
(weight percent)
Overlap
V + Nb
8.6 – 11.4   
6 – 12 V
6 – 12  V 
Sn
4.6 – 7.4    
greater than 3 – 8 
4.6 – 7.4  
Al
2 – 3.9
2 – 5 
2 – 3.9
Zr
1.6 – 3.4  
1 – 5 
1.6 – 3.4    
Mo
1 – 3  
0.1 – 5 
1 – 3   
O
0 – 0.25  
0.005 – 0.3 
0.005 – 0.25 
Fe + Cr + C + N
0 – 0.75 
0 – 16 
0 – 0.75   
Ti
Balance
Balance
Balance


The Examiner notes that the amounts of vanadium, tin, aluminum, zirconium, molybdenum, oxygen, iron, chromium, carbon and nitrogen disclosed in U.S. Patent No. 11,001,909 overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of vanadium, tin, aluminum, zirconium, molybdenum, oxygen, iron, chromium, carbon and nitrogen from the amounts disclosed in U.S. Patent No. 11,001,909 because U.S. Patent No. 11.001.909 discloses the same utility throughout the disclosed ranges. 
In regard to instant claim 29, claim 4 of U.S. Patent No. 11,001,909 discloses an aluminum equivalent of 6.0 to 9.0, which encompasses the range of 7.0 to 8.0
In regard to instant claim 30, claim 4 of U.S. Patent No. 11,001,909 discloses a molybdenum equivalent of 5 to 10, which encompasses the range of 6.0 to 7.0. 
In regard to instant claim 31, claim 4 of U.S. Patent No. 11,001,909 discloses an aluminum equivalent of 6.0 to 9.0 and a molybdenum equivalent of 5 to 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759